 

-l>b~>l\)

\lO\U!

10
ll
12
13
14
15
16
17
18
19

207

21
22
23

24.

25
26

 

Case 2117-cv-01863~JLR Document 31-1 Filed 01/10/19 Page 1 of 2

THE HONORABLE JAMES L. ROBART

IN THE UNITED STATES DISTRICT C()URT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE, WASHINGTON '

JOHN DOE, as father and natural guardian of, AT LAW AND IN ADMIRALTY
JANIE DOE, a m`inor,

Pla'intifr,
No: 17-Cv-01863-JLR
V.

HOLLAND AMERICA LINE N.V., et. al
Defendants.

 

ORDER GRANTING MOTION FOR REIMBURSEMENT
THIS MATTER having come regularly before the Court upon the Plaintiffs’ Motion For
Reimbursement, the Court having reviewed said motion, the supporting declaration, and response or

reply filed by the parties, if any, and being fully advised in the piemises, noW, therefore, it is hereby:
ORDERED, ADIUDGED, AND DECREED as follOWS: n

That the plaint'iffs’ motion is granted in its entirety and that Wells Fargo Bank, N.A. as
Trustee is hereby authorized to disburse to the Doe parents from the Janie Doe trust account
the amount of $14,377.47 to reimburse them for the financial support that they provided to

Janie Doe for both medical expense and in assistance of this litigation.

Order Grantxng Motion For Rennbursement - l Moure Law, PLLC
1700 Seventh Avenue, Suite 2200
Seattle, WA 9810l
Phone: (206) 695-9202
an: (206) 374~2293

 

 

 

OO\lC\

©

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2§17~cv-01863-JLR Document 31-1 Fileol 01/10/19 Page 2 of 2

 

sUBMiTTEDrhiS Q§A" day of "J‘M\a:i:) ,2019.

M\d~ twa

THE HONORABLE J MES L. R()BA‘RT b '

Presented by:

])ated: January 7, 2019
Respectfully submitted,

MOURE LAW, PLLC
Attorney for Plaintiff

1700 7th Ave, suite 2200
Seattle, WA 98101
Telephone: (206)_695-9202
Facsimile: (206) 374-2293
WSBA No. 2371

By: /sCharles Moure
Charles Moure, Esq.

Orcler Granting Motion For Reimbursement - 2 7

Moure Law, PLLC

1700 Seventh Avenue, Suite 2200
Seattle, WA 98101
Pllol\et (206) 695-9202
Fax¢ (206) 374-2293

 

 

